Citation Nr: 1135892	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased schedular rating for a rotator cuff tear of the right shoulder, currently evaluated as 10 percent disabling, to include whether the reduction in the schedular evaluation from 30 percent to 10 percent was proper.  

2.  Entitlement to service connection for a psychiatric disorder, on a direct basis and as secondary to the service-connected rotator cuff tear of the right shoulder.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions issued in November 2006 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  [Due to the location of the Veteran's residence, however, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  

In June 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The Veteran's appeal was previously before the Board in December 2009 at which time it issued a decision denying service connection for left thumb and left shoulder disorders.  In addition, it remanded the issues of entitlement to service connection for psychiatric disorder, entitlement to an increased disability rating for service-connected right shoulder disability, and entitlement to a TDIU.  The remanded issues have been returned to the Board.  The Board finds that substantial compliance has been accomplished as to its prior remand directives and, therefore, it may proceed with consideration of the Veteran's appeal.

However, for the reasons set forth below, the issues of entitlement to service connection for a psychiatric disorder, entitlement to an extraschedular disability rating for service-connected rotator cuff tear of the right shoulder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected rotator cuff tear of the right shoulder.

2.  By an October 2005 rating action, the RO awarded a 30 percent evaluation, effective from August 25, 2005, for the Veteran's service-connected rotator cuff tear of the right shoulder.  

3.  By rating decision issued in December 2007, the RO reduced the disability rating for the Veteran's right shoulder rotator cuff tear from 30 percent to 0 percent, effective March 1, 2008.  Subsequently, the RO increased the disability rating to 10 percent effective March 1, 2008.

4.  The medical evidence of record does not establish that there was an actual improvement in the Veteran's service-connected rotator cuff tear of the right shoulder, or that an improvement in the Veteran's ability to function had occurred.

5.  The Veteran's right hand is dominant.

6.  The Veteran's right shoulder disability is not productive of ankylosis of the scapulohumeral articulation, fibrous union of the humeral head, nonunion of the humeral head (false flail joint), or loss of the humeral head (flail joint).

7.  Prior to May 12, 2011, the evidence failed to demonstrate that the Veteran's right shoulder disability was productive of abduction limited to 25 degrees or less, ankylosis of the scapulohumeral articulation, fibrous union or nonunion of the humerus, or loss of head of the humerus.   

8.  As of May 12, 2011, the Veteran's right shoulder disability is productive of a disability picture most consistent with limitation of motion of the arm to 25 degrees or less from the side.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent schedular rating for service-connected rotator cuff tear of the right shoulder are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.104, Diagnostic Code 5201 (2010).

2.  Prior to May, 12, 2011, the criteria for a schedular disability rating in excess of 30 percent for the service-connected right shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West  2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code  5201 (2010). 

3.  As of May 12, 2011, the criteria for a schedular disability rating of 40 percent, but no higher, for service-connected right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West  2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code  5201 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, the Board notes that Veteran's appeal derives from his claim for an increased disability rating for his service-connected right shoulder rotator cuff tear.  Notice on that claim was sent to the Veteran in July 2006, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition, he was advised that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id.

The Board acknowledges that the notice letter sent to the Veteran in July 2006 does not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in June 2008, and his claim was subsequently adjudicated in December 2008.  Thus, the Board finds that any deficiency as to content or timing has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may, therefore, proceed to adjudicate the Veteran's claim for an increased disability rating without prejudice to him.

Furthermore, the Board notes that part of this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that VA's duties to notify and assist do not apply to the appeal on the appropriateness of the reduction.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional information or evidence that is relevant to his claim that has not been obtained.

The duty to assist includes providing the Veteran a thorough/contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Significantly, the Veteran does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The August 2006, January 2007 and June 2010 VA examinations are not adequate for rating purposes because the Veteran failed to cooperate with the examination process as discussed in more detail it the decision below.  However, the examiner who conducted the May 2011 VA examination clearly stated that he felt that the findings obtained on examination were genuine.  For purposes of the Veteran's increased rating claim, the Board finds that the only VA examination adequate for rating purposes is the one conducted in May 2011.

The Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  He will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis-Right Shoulder

The Veteran's appeal arises from a claim for an increased disability rating in excess of 30 percent for his service-connected rotator cuff tear of the right shoulder (right shoulder disability) submitted in July 2006.  The Veteran's claim for an increased disability rating was initially denied in a rating decision issued in November 2006.  The Veteran submitted a Notice of Disagreement against that rating decision later that month.  In a February 2007 rating decision, the RO proposed to reduce the Veteran's disability rating for his service-connected right shoulder disability from 30 percent to 0 percent.  Such reduction was effectuated in a rating decision issued in December 2007 with an effective date of March 1, 2008.  In February 2008, the Veteran submitted a Notice of Disagreement with the reduction of his disability rating for his service-connected right shoulder disability.  Subsequently, by rating decision issued in January 2009, the RO granted a 10 percent disability rating effective March 1, 2008.  Consequently, the Board finds that there are two aspects to the Veteran's claim on appeal.  The first is the entitlement to an increased disability rating for the Veteran's service-connected right shoulder disability.  The second is the appropriateness of the reduction in the disability rating from 30 percent to 10 percent effective March 1, 2008.  As the decision rendered on the appropriateness of the rating reduction affects the outcome of the claim for an increased disability rating, the Board will address that aspect first.

Appropriateness of Rating Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).
VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in December 2007 and was effective March 1, 2008, more than 60 days from the issuance of the rating decision.  It reduced the Veteran's combined disability rating from 30 percent to 0 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; and the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In an October 2005 rating decision, the RO granted an increased disability rating to 30 percent effective August 25, 2005, for the Veteran's service-connected right shoulder disability.  In a December 2007 rating decision, the RO reduced the disability rating for the Veteran's service-connected right shoulder disability from 30 percent to 0 percent.  The reduction was effective on March 1, 2008.  The Veteran's disability rating was subsequently increased to 10 percent effective March 1, 2008.  Consequently, the Board finds that the 30 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected right shoulder disability was not appropriate because there is no provision for reducing the Veteran merely because he fails to cooperate with VA examination.

In the February 2007 rating decision that proposed the reduction, the Decision Review Officer, after citing to the two VA examinations conducted in August 2006 and January 2007, stated: "It is the determination of the Decision Review Officer that the evidence of record does support a change in the previous determination.  The Veteran has been afforded two VA examinations at great expense to the government, and has failed to cooperate with the examiner in each examination.  It is clear to this Decision Review Officer, that the Veteran's evaluation is over evaluated, and a true picture of the Veteran's disability cannot be obtained due to the Veteran's uncooperative nature."  In the December 2007 rating decision that effectuated the reduction, just the new evidence received since the rating decision proposing the reduction was considered, which consisted of the Veteran's statements and multiple lay statements, which the RO found insufficient to continue the current evaluation.  

The Board does not find any language in 38 C.F.R. § 3.344 that permits the reduction of a Veteran's disability rating because of his failure to cooperate with the VA examination process.  Rather, this regulation states that only re-examinations disclosing improvement in disabilities will warrant a rating reduction.  The Board acknowledges that the VA examination reports from August 2006 and January 2007 clearly demonstrate that the Veteran did not fully cooperate with the examination process in that he either refused and resisted performing range of motion exercises and other tests so that no results were available for rating purposes, or he displayed little to no effort in performing these tests such that the test results were deemed not valid for rating purposes.  However, reducing the Veteran solely because of his incooperation insinuates that the reduction was a means of punishing the Veteran for such behavior, which is clearly not an appropriate ground for reducing a disability rating.  

The Board notes that 38 C.F.R. § 3.655(a) provides that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, a claim for increase shall be denied.  Subparagraph (b) of that same regulation further states that, when an examination was scheduled in conjunction with a claim for increase and the claimant fails to appear, the claim shall be denied.  In contrast, subparagraph (c) states that, when a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a predetermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or reduced to the lowest evaluation permitted by law.  

The Board initially notes that this is not a case in which the Veteran failed to report for examination; however, his incooperation with the examination process essentially rendered the examinations null and void for rating purposes.  Thus, it is essentially as if the Veteran had failed to report for the examinations.  The Board finds, therefore, that the provisions of 38 C.F.R. § 3.655 are applicable to determine the means to handle the Veteran's claim for an increased disability rating.  

The Board finds that the adjudication process was initiated by the Veteran filing a claim for an increased disability rating.  Consequently, the provisions under subparagraphs (a) and (b) are applicable to his claim rather than subparagraph (c).  The provisions of subparagraph (c) do not apply because this is not the case of the RO requesting reexamination of the Veteran's disability for the purposes of continuing entitlement.  This may have been the case if, after the Veteran's incooperation at the initial VA examination in August 2006 and the denial of his claim in the November 2006 rating decision, the RO then told the Veteran it was now questioning the appropriateness of the assigned 30 percent disability rating and was, therefore, scheduling him for another VA examination.  The RO, however, never did that.  The Veteran was given no warning that his failure to cooperate at the January 2007 VA examination would result in his disability rating being reduced.  Consequently, as in all claims for increased ratings, when the Veteran fails to report (or in this case fails to cooperate such that the examination is rendered inadequate for rating purposes), the outcome required under 38 C.F.R. § 3.655(a) and (b) is denial of the claim for an increased disability rating, not reduction of the disability rating.  

For the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for his service-connected right shoulder disability was not appropriate, and the 30 percent disability rating is restored.

Increased Schedular Disability Rating

As the Board is restoring the Veteran's disability rating to 30 percent for his service-connected right shoulder disability, the issue remaining before the Board is whether a schedular disability rating in excess of 30 percent is warranted for the entire appeal period.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The rating criteria for evaluating shoulder and arm disabilities are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  Diagnostic Code 5200 is not applicable in the present case because there is no medical evidence that the Veteran has ankylosis of the right shoulder joint.  Likewise, Diagnostic Code 5202 is not applicable as there is no evidence that the Veteran has impairment of the humerus with loss of head, nonunion or fibrous union.  Finally, Diagnostic Code 5203 is not applicable because it does not provide a rating higher than 20 percent, which is less than the Veteran's current 30 percent disability rating.  The only applicable Diagnostic Code, therefore, is 5201.  Diagnostic Code 5201 distinguishes between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  The medical evidence shows that the Veteran is right handed.  Thus, the Veteran's right shoulder disability involves the major (dominant) extremity.

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  For motion limited to shoulder level, Diagnostic  Code 5201 provides a 20 percent rating for either arm.  When motion is limited to midway between the side and shoulder level, 30 percent is warranted for the major arm.  When motion is limited to 25 degrees or less from the side, a maximum of 40 percent is warranted for the major arm.  Standard motion of the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The Veteran has undergone multiple VA examinations during the pendency of his appeal essentially because he has been uncooperative during the examination process.  He initially underwent a QTC examination in August 2006 at which he reported having pain that was constant, localized, squeezing, aching, oppressing and sharp rated as a 9 out of 10 elicited by stress.  He reported having functional impairment in that he had difficulty with over head acts and carrying heavy loads.  Physical examination demonstrated tenderness over the right shoulder.  However, the Veteran refused and resisted active and passive range of motion testing saying that it "hurt real bad."  Repetitive range of motion testing also could not be done for the same reason.  X-rays were considered normal.  The assessment was right rotator cuff tear.  Although this examination details the Veteran's subjective complaints, the Board finds it is inadequate to evaluate the Veteran's right shoulder disability because of his failure to complete the range of motion testing that is necessary to evaluate his disability under the appropriate diagnostic criteria.

The Veteran underwent a second VA examination in January 2007.  He again reported chronic pain in the right shoulder that was throbbing and rated as a 10 out of 10.  He complained of stiffness, redness and swelling.  He reported that his brother had to help him with bathing and dressing him on occasion, and that he is unable to lift anything with the right arm.  He also reported he has been unable to work regularly as a barber due to his right shoulder pain, maybe working two days a week.  It is important to note that, before going into the physical findings of the examination, the examiner stated that the exam was difficult and incomplete because the Veteran constantly complained of pain and exerted less than optimal effort.  

Physical examination demonstrated there was no swelling, erythema, redness, heat or tenderness to light palpitation of the right shoulder.  The Veteran had decreased right grip strength, although it is noted that he gave poor effort.  Range of motion examination was noted to be essentially incomplete because the Veteran complained of being in so much pain and was unable to complete the full range of motions.  Those measured were forward elevation of 0 to 45 degrees; backward elevation of 0 to 22 degrees; abduction of 0 to 54 degrees; adduction of 0 degrees as the Veteran did not attempt due to complaints of pain; external rotation of 0 as the Veteran did not attempt due to complaints of pain; and internal rotation of 0 to 25 degrees.  The examiner was unable to repetitive motions due to the Veteran refusing to do them due to pain.  

The diagnosis was residuals of right shoulder rotator cuff tear with chronic pain.  The examiner commented that the Veteran displayed little to no effort in performing the range of motion exercises, and he did not believe the range of motions obtained represented the true picture of the Veteran's range of motion.  Also it was unclear as to what degree of pain the Veteran was in.  The examiner noted that there were no grimaces or other gestures consistent with severe pain displayed by the Veteran.  Furthermore, the examiner noted that the Veteran's psychiatric conditions may be having an impact on his cooperation, and he was advised to seek psychiatric care.  Because the VA examiner stated that the Veteran did not cooperate with the range of motion exercises and gave little or no effort in completing those he did such that the examiner felt that the range of motions obtained were not a true picture of the Veteran's disability, the Board finds that this VA examination is also inadequate for rating purposes as the objective evidence is not reliable due to the Veteran's incooperation.

The Board notes that the Veteran's VA treatment records also show he was very uncooperative with his treating physicians when they attempted to evaluate his right shoulder.  An August 2006 Orthopedic Surgery note indicates the Veteran was a no show for therapy previously ordered, and that they were unable to evaluate the Veteran because he resisted all attempts at examination complaining that it was "too painful."  It was noted, however, that palpitation of the shoulders was negative for any specific points of tenderness.  The assessment was depression with somatic symptoms overlaid over a right shoulder partial rotator cuff tear.

In September 2006, the Veteran was hospitalized for psychiatric care.  On an incoming assessment, he reported the pain in his right shoulder was 9 out of 10 and described it as aching, pressure, sharp, throbbing, onset as gradual, duration constant, and increases with movement and standing.  A History and Physical conducted on September 19, 2006, shows the Veteran complained of "extreme" right shoulder pain.  It was noted he had poor range of motion of the right shoulder (20 to 30 degrees) and that he winced in pain on abduction, lateral rotation and external rotation.  However, at a Rheumatology Consult on September 21, 2006, the Veteran again resisted both active and passive movement and did not cooperate with strength testing secondary to pain.  Although it was noted he had limited range of motion in flexion, abduction and internal rotation, no measurements were given.  Pain was palpable both in the joint space and over the subacromial bursa.  It was noted that an October 2004 magnetic resonance imaging (MRI) study revealed a low grade partial thickness tear of the supraspinatus tendon superimposed on moderate tendinosis.  The assessment was that the Veteran's shoulder pain is most likely multifactorial with a component of adhesive capsulitis secondary to prolonged lack of movement, as well as a psychosomatic overlay to his symptoms.  He was give a corticosteroid shot in the right shoulder although its effectiveness was questionable given the Veteran's psychiatric problems.

In October 2006, the Veteran was again evaluated in Orthopedic Surgery at which time it was noted that right shoulder range of motion was total elevation to 30 degrees, external rotation to 20 degrees and internal rotation was to the buttock.  It was noted that they were unable to do impingement or cross arm tests because the Veteran resisted attempts at a more thorough exam.  The assessment was right shoulder pain with significant loss of functioning; however, it was difficult to fully evaluate given the patient's resistance to examination.  In October 2007, the Veteran was again seen in Orthopedic Surgery and again resisted range of motion examination.  It was noted that he was extremely uncooperative, avoided eye contact and appeared angry.  It was also noted that the Veteran was noncompliant with visits and with therapy and home exercises previously prescribed.  However, the physician did note that there was tenderness to palpation on the anterior and lateral shoulder and that there was a positive Neers/Hawkins test.  The assessment was impingment/chronic right shoulder pain.

Finally, in May 2008, the Veteran was seen in Occupational Therapy for a consult.  The treatment note indicates that forward shoulder posture was noted but there was no significant shoulder atrophy.  Range of motion was flexion to 40 degrees, external rotation to 25 degrees, and internal rotation to lateral hip.  It was noted, however, that the Veteran was witnessed demonstrating greater range of motion when donning/doffing his shirt, and submaximal effort during examination was suspected.  The assessment was that the Veteran's symptoms were out of proportion to the medical diagnosis and that he was unable to participation in occupational therapy secondary to pain.

The Board finds that, although some of these treatment notes may appear to indicate the Veteran has had significantly limited range of motion, these range of motion measurements are questionable given the Veteran's continued lack of cooperation and outright resistance to thorough examination.  Thus, these records are also found to be inadequate for evaluating the Veteran's right shoulder disability.

In July 2009, the Veteran appeared and testified at a hearing before the undersigned VLJ about the severity of his right shoulder disability.  Based on that testimony, the Board remanded his claim in December 2009 for additional development to include another VA examination.  The Veteran, therefore, was afforded a third VA examination in June 2010.  The examiner noted that the Veteran was entirely uncommunicative and uncooperative at the examination, although he appeared to be in a great deal of pain.  Physical examination revealed there was no loss of muscle bulk of the right shoulder, but that it was slightly drooping.  As with previous examinations, range of motion testing could not be done satisfactorily.  The examiner noted that the Veteran winced whenever he simply touched his shoulders.  X-rays of the right shoulder were essentially normal.  The assessment was right shoulder, partial rotator cuff tear, supraspinatus tendon.  The examiner stated that, although the examination was unsatisfactory, the Veteran did have severe pain and severe muscle guarding.

As that examination was again unsatisfactory and, thus, inadequate, the Veteran was provided the opportunity for another examination in May 2011.  The same examiner who performed the June 2010 examination conducted this one as well; thus, he indicated this was to bring the Veteran's file up to date since that exam.  The Veteran reported he had not worked for the last five to six years and that his previous occupation was a barber.  It was noted that he could not work as a barber because he is right handed and the job requires considerable manipulation using the hands and considerable work of the arms above a right angle.  As to activities of daily living, the Veteran reported being able to dress/undress himself (although sometimes needing help with shirts), and being able to handle food and toileting (uses left hand to wipe).  He stated he does not pick up anything with his right arm.  Current treatment was reported to consist of Motrin and a muscle relaxant.  He also reported using heat and ice, but denied using a brace for his shoulder.  He complained of pain starting at the nape of the neck across the shoulder and down the arm to the wrist and fingers.  He reported the pain is in the front, back, all sides and inside the shoulder.  With regard to the right arm discomfort, he was unable to characterize it except to say that the whole arm hurts.  He stated aggravating factors include rain and cold.

On physical examination, the Veteran was noted to be morose, depressed and with a very plain affect.  He spoke very softly (the examiner could hardly hear him).  He was, however, noted to be cooperative.  He walked without a limp but very slowly.  The right arm appeared to be flail in the sense that it simply hung there straight down, while the left arm was moved around in a normal fashion.  Active range of motion was measured as follows:  abduction of 0 to 45 degrees; forward elevation of 0 to 30 degrees; backward elevation of 0 to 20 degrees; internal rotation of 0 degrees; and external rotation of 0 to 5 degrees.  The examiner noted that active motion was grossly limited.  He further noted that the Veteran had pain throughout all ranges of active motions.  Range of motion was done three times.  There was evidence of pain but no evidence of fatigue, weakness, lack of endurance, instability, incoordination or additional loss of joint function or motion with use due to pain.  There was no wasting of musculature and 5/5 power; however, the examiner noted that the right side was actually weaker than the left.  No inflammation, swelling, redness or heat was noted.  There was tenderness all over the shoulder and upper extremity.  X-rays were noted to be virtually normal although showing very minimal degenerative changes and the humerus slightly higher suggesting an underling rotator cuff injury.  

The impression was that the Veteran continues to have right shoulder pain.  It was the examiner's opinion that it is somewhat worse than at the prior exam.  The examiner also felt that the range of motions were genuine, however, there is a large factor of psychological overlay to augment the level of discomfort.  He concluded that the Veteran has a severe disability related to the right shoulder.

Based on the examiner's opinion that the May 2011 findings were genuine, the Board finds that this is an adequate examination to evaluate the current severity of the Veteran's right shoulder disability.  The Board will not, however, find it to represent the disability picture of the Veteran's right shoulder disability prior to May 2011 as it appears, and the examiner even expresses, that this examination represents a worsening in the Veteran's overall disability picture.  Consequently, as the prior medical evidence has all been found inadequate to rate the Veteran's service-connected right shoulder disability due to the Veteran's incooperation and resistance to examination, the Board concludes that the preponderance of the evidence is against finding that a disability rating in excess of 30 percent is warranted prior to the May 2011 VA examination essentially because there is no valid evidence upon which to evaluate the Veteran's disability.  The Board acknowledges that the Veteran submitted multiple lay statements in May 2008 against the reduction of his disability rating.  Although these statements indicate that the Veteran continues to have problems with pain in the right shoulder and functional impairments, these statements merely lack the specific detailed information needed to determine whether a disability rating higher than 30 percent is warranted.

As for the May 2011 VA examination, the Board finds that the Veteran's disability picture shown at that time is consistent with the rating criteria for a 40 percent disability rating under Diagnostic Code 5201.  In other words, the Veteran's disability picture is consistent with limitation of motion of the arm to 25 degrees from the side.  This finding is supported by the objective findings of the examiner combined with his belief that they are genuine.  The objective findings showed that, although the Veteran had active abduction to 45 degrees, which would actually be midway between the side and shoulder level, he had pain throughout the full range of motion.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded; however, painful motion is limited motion even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. at 34; Hicks v. Brown, 8 Vet. App. 417 at 421.  Furthermore, although the rating criteria do not take into consideration the limitation of other motions of the arm, the Board notes that the examiner stated that the Veteran's range of motion was grossly limited.  He had very limited forward and backward flexion and almost no active rotation of the arm.  In addition, the examiner noted that the Veteran was tender all over the shoulder and the right upper extremity and that, although measuring his power to be 5/5, this was actually weaker than in the left upper extremity.  This led the examiner to conclude that the Veteran has a severe disability related to his right shoulder.

The Board acknowledges that the examiner also stated that there is a large factor of psychological overlay to augment the Veteran's level of discomfort, which it is noted has been considered a factor throughout the various examinations during the appeal period.  The examiner did not, however, indicate how much of the Veteran's symptoms were actually related to the underlying disability versus the psychological overlay.  The Board notes that, in evaluating disabilities, it is not always possible to separate the effects of the service-connected condition from a nonservice-connected condition, which requires that reasonable doubt be resolved in the appellant's favor and dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds that the present case is similar in that there is no evidence of record separating the effects of the Veteran's currently nonservice-connected psychiatric disability from his service-connected right shoulder disability.  Consequently, the Board must rate his service-connected right shoulder disability attributing all the signs and symptoms to it despite the fact that there is a psychological overlay augmenting those signs and symptoms.

For the foregoing reasons, the Board concludes that a schedular disability rating of 40 percent is warranted for the Veteran's right shoulder disability effective May 12, 2011, the date of the most recent VA examination.  The Board notes that Diagnostic Code 5201 does not provide for a higher disability rating than 40 percent.  Thus, unless a higher disability rating can be shown under a different Diagnostic Code, one is not warranted on a schedular basis.  As previously discussed, there is no evidence that the Veteran has ankylosis of the scapulohumeral articulation or impairment of the humerus with loss of head, nonunion or fibrous union that would warrant a higher disability rating under either Diagnostic Codes 5200 or 5202.  Consequently, the Board finds that a disability rating in excess of 40 percent is not warranted under the rating schedule.  

The Board finds, however, that the Veteran, through his statements, has raised the question of whether his right shoulder disability has caused marked interference with employment.  This extraschedular issue, however, is not ready for adjudication and will be handled below in the Remand portion of this decision.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a schedular disability rating in excess of 30 percent is warranted prior to May 12, 2011, but finds that a schedular disability rating of 40 percent is warranted as of May 12, 2011.  In that respect only, the Veteran's appeal is granted.


(CONTINUED ON NEXT PAGE)
ORDER

The reduction of the rating for the Veteran's service-connected rotator cuff tear of the right shoulder was improper, and the 30 percent schedular disability rating is restored, effective March 1, 2008.

Entitlement to a schedular disability rating in excess of 30 percent for service-connected rotator cuff tear of the right shoulder is denied prior to May 12, 2011. 

Entitlement to a schedular disability rating of 40 percent for service-connected rotator cuff tear of the right shoulder is granted effective May 12, 2011, subject to controlling regulations governing the payment of monetary benefits.


REMAND

The Board finds that remand is warranted as to the issues of entitlement to an extraschedular disability rating for service-connected rotator cuff tear of the right shoulder, entitlement to service connection for a psychiatric disorder, and entitlement to a TDIU for the following reasons.

As to entitlement to an extraschedular disability rating for service-connected rotator cuff tear of the right shoulder, the Board finds that this is an aspect of the Veteran's increased disability rating claim.  Furthermore, the Board notes that the Veteran has consistently claimed that he was unable to maintain full time employment as a barber, and eventually had to stop, because of pain in his right shoulder.  The Board finds, therefore, that the Veteran's statements raise a claim for entitlement to consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  The RO, however, has not addressed this issue in the first instance.  Consequently, this issue is remanded for any additional notice and development necessary and for adjudication of whether referral for consideration of an extraschedular disability rating is warranted for the Veteran's right shoulder disability.  

As for the Veteran's claim for service connection for a psychiatric disorder, the Board notes that, pursuant to its previous remand, the Veteran was afforded a VA examination in December 2010.  (It is noted that a prior examination scheduled in August 2010 was unable to be completed due to the Veteran's mental condition and he was taken to the emergency room for medication and evaluation for need for hospitalization.)  It is clear from the December 2010 examination report that the Veteran did not cooperate with the examination process and, in fact, he exaggerated, and perhaps feigned, his mental health problems and functional impairment such that the examiner was unable to render a diagnosis of a mental health disorder.  Furthermore, the examiner pointed out many inconsistencies between the Veteran's presentation at the examination and what she saw in the Veteran's mental health treatment records and the claims file.  The examiner stated, however, that it is possible that the Veteran is experiencing genuine mental health difficulties, but it was impossible to diagnose any when the Veteran was so uncooperative.  She stated, at minimum, he was exaggerating his difficulties and, at worse, outright malingering.  

In contrast, however, the Board notes that VA treatment records show the Veteran has consistently been treated in the Mental Health Clinic with a diagnosis of major depressive disorder with psychotic features since 2006.  He was hospitalized twice that year in September and October and has since been followed by Mental Health, although it is noted that these treatment records also show actions by the Veteran possibly motivated by secondary gain.

Nevertheless, although the Board does not find the December 2010 mental health VA examination to be inadequate, it does feel that the Veteran should be given another opportunity to appear for an examination with the express warning that he cooperate with the examination process in an appropriate manner.  

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  Furthermore, it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board further advises the Veteran that the duty to assist is a two-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   The Veteran is hereby advised that the Board is giving him one more chance and that further failure to cooperate with the VA examination process will continue to adversely affect the outcome of his claim.

Consequently, on remand, the Veteran should be scheduled for another VA mental disorders examination on his claim of service connection for a psychiatric disorder at which the examiner should render appropriate diagnoses of any current mental health disorders the Veteran may have and, if so, provide medical nexus opinions as will be set forth below.

As to the Veteran's claim of entitlement to a TDIU, the Board finds that it is inextricably intertwined with the Veteran's claim for service connection for a psychiatric disorder and, therefore, to decide the claim now would be premature.  Consequently, it is hereby remanded to be reconsider after the Veteran's claim for a psychiatric disorder has been readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice on what information and evidence is needed to establish entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b) for his service-connected right shoulder disability and, thereafter, conduct any necessary development to assist the Veteran as to this aspect of his increased disability rating claim.  

2.  Schedule the Veteran for a VA mental disorders examination, with an appropriate examiner, to determine what, if any, psychiatric disorder the Veteran may presently have and to determine their etiology.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

For any psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated by the Veteran's service-connected right shoulder rotator cuff tear.  The examiner should also address the impact of any diagnosed psychiatric disorder on the Veteran's ability to work (regardless of his age).  

Complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Thereafter, the Veteran's claims should be readjudicated, to include consideration of whether referral for consideration of an extraschedular rating for the Veteran's service-connected rotator cuff tear of the right shoulder under 38 C.F.R. § 3.321(b) is warranted, and whether entitlement to a TDIU (to include referral for extraschedular consideration) is warranted.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


